DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see Pgs. 8-14, filed 07/19/2021, with respect to the rejection of claims 1-4, 6-9, and 11-14 under 35 USC 103 have been fully considered and are persuasive.  Accordingly, the 35 USC 103 rejection of claims 1-4, 6-9, and 11-14 has been withdrawn. 

Allowable Subject Matter
Claims 1-4, 6-9, and 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As discussed above, Applicant’s arguments with respect to the rejection of claims 1-4, 6-9, and 11-14 under 35 USC 103 have been fully considered and are persuasive. In particular, independent claims 1, 6, and 11 include limitations directed towards “acquiring a time when the remote control request is received by the server that communicates with the automatic driving vehicle via wireless networks; determining plurality of target wireless networks corresponding to the current geographic location based on a pre-stored correspondence between geographic locations and wireless networks, and determining a plurality of target wireless channels corresponding to the plurality of target wireless networks based on the time; and transmitting the control instruction to the automatic driving vehicle by using the plurality of target wireless channels corresponding to the plurality of target wireless networks”. Upon full consideration of Applicant’s arguments, the Examiner is in agreement that none of Heinla, Anke, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078.  The examiner can normally be reached on M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/F.T.G./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ADAM R MOTT/Primary Examiner, Art Unit 3669